Citation Nr: 1106318	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied the Veteran's claim of entitlement to service 
connection for PTSD.  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (scope of mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record).  The 
claims file in the instant case does contain references to other 
psychiatric diagnoses, including depression and anxiety.  It is 
noted that the December 2007 statement of the case that addressed 
the PTSD issue also addressed the more general issue of 
entitlement to service connection for an acquired psychiatric 
disorder to include depression.  It is significant to note, 
however, that when the Veteran submitted his January 2008 
substantive appeal in response to the December 2007 statement of 
the case, he specifically limited his appeal to the denial of 
entitlement service connection for PTSD.  Consequently, the issue 
of entitlement to service connection for an acquired psychiatric 
disorder to include depression is not on appeal and cannot be 
considered.  

The Veteran testified in July 2009 before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing at the above VARO; a 
transcript is of record.


FINDINGS OF FACT

The preponderance of the competent and probative evidence is 
against a finding that the Veteran has a current diagnosis of 
PTSD.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In October 2003 and October 2004 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the April 2004 rating decision and December 
2007 SOC explained the basis for the RO's action, and the SOC 
provided him with an additional period to submit more evidence.  
It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the Veteran.

The Board finds that the VA examination that the Veteran had for 
PTSD in November 2007 was sufficient because the examiner 
supported his conclusions with analysis that can be weighed 
against the other evidence of record.  Stefl v. Nicholson.  21 
Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (The Board "must be able to conclude 
that a medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion.").  

The Board acknowledges that the Veteran has submitted additional 
evidence that he argues could potentially assist in 
substantiating one of his alleged stressors, and has waived RO 
consideration of that evidence.  It is noted, however, that the 
Veteran has been provided a VA examination based upon already 
verified stressors.  Further, the stressor that the additional 
evidence purports to verify was noted in the November 2007 VA 
examination report.  Since stressor verification is not at issue, 
there would be no basis for remand to pursue the verification of 
the alleged stressor.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Preliminary Matter 

The RO initially denied the Veterans claim for service connection 
for PTSD in an April 2004 rating decision.  In September 2004, 
the Veteran submitted a statement in which he indicated that he 
was not a utility worker while in Vietnam, as had been stated in 
the section of the April 2004 rating decision denying service 
connection for PTSD.  He also submitted a PTSD stressor 
statement.  The RO did not consider this to be a Notice of 
Disagreement (NOD), and did not initiate the appeal process.  
Instead, the RO considered this to be a new claim.  In a March 
2006 rating decision, the RO reopened the previously denied claim 
of service connection for PTSD but denied the underlying claim.  

An appeal consists of a timely filed Notice of Disagreement (NOD) 
in writing, and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a) (2010); 38 C.F.R. § 
20.200 (2010).  The NOD must be submitted within one year of 
issuance of the rating action being appealed.  38 C.F.R. § 20.302 
(2010).  The law requires that a communication from a claimant 
contain certain information to constitute an NOD.  Specifically, 
an NOD is defined as a written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result.  While special 
wording is not required, the NOD must be in terms which can be 
reasonably construed as disagreement with that determination and 
a desire for appellate review.  38 C.F.R. § 20.201.

Giving the benefit of the doubt to the Veteran, the Board finds 
that his September 2004 statement constituted an NOD to the April 
2004 rating decision.  The Veteran's statement specifically 
disagreed with a finding that was part of the RO's denial of 
service connection for PTSD, and he submitted a PTSD stressor 
statement.  Thus, the Veteran's September 2004 submissions 
indicated a desire to appeal the April 2004 rating decision 
denying service connection for PTSD.  This NOD was timely because 
it was submitted within a year of the rating decision.  See 
38 C.F.R. §§ 20.301, 20.302.  The practical effect of this 
finding is that the Board does not have to consider a threshold 
issue of whether new and material evidence has been received to 
reopen a previously denied claim.  Since the consideration of an 
original claim versus a claim to reopen is more advantageous to a 
claimant, the Veteran is not prejudiced thereby.  Further, since 
the RO has heretofore "reopened" what had been considered by 
them as a previously denied claim, and since they then considered 
all of the evidence both new and old on a de novo basis, the 
Veteran is not prejudiced by the Board's consideration of his 
claim at this time without the need for additional review by the 
RO.  

III.  Relevant Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. 
West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit has stated that competent medical evidence is not 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009)

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and a 
claimed in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
With respect to the second element, if the evidence shows that 
the veteran did not serve in combat with enemy forces during 
service, if there is a determination that the veteran engaged in 
combat but the claimed stressor is not related to such combat, or 
if a stressor claimed by a veteran is not related to the 
veteran's fear of hostile military or terrorist activity, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  See 
38 C.F.R. § 3.304(f)(3) as added in 75 Fed. Reg. 39,843-852 (July 
13, 2010); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor or a stressor 
not related to the veteran's fear of hostile military or 
terrorist activity.  See 38 C.F.R. § 3.304(f)(3) as added in 75 
Fed. Reg. 39,843-852; Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

38 C.F.R. § 4.125(a) mandates if the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125(a) (2010).

The reference to "DSM-IV" in 38 C.F.R. § 3.304(f) and 38 C.F.R. 
§ 4.125(a), is to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 4th ed. 
(1994) (DSM-IV).  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event in 
which both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  

The VA regulation at 38 C.F.R. 3.304(f) has recently been amended 
by the Secretary of Veterans Affairs, by the addition of the 
following new paragraph: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852.  
The amendment to the regulation is effective, in pertinent part, 
for all claims pending at the Board on July 13, 2010.

The Board notes that the current version of 38 C.F.R. § 3.304(f) 
essentially serves to codify previously existing provisions of VA 
Adjudication Procedure Manual M21-1.  That manual has been 
rescinded and reissued as amended in a manual rewrite (MR).  
Provisions for developing PTSD claims appear at M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D, Para. 13, which provides in part for 
requesting stressor information from the U.S. Army and Joint 
Services Records Research Center (JSRRC), after obtaining 
stressor identification information from the claimant.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


IV.  Factual Background

Service treatment records do not show any complaints, treatment 
or diagnoses related to PTSD or other psychiatric disorders.  The 
Veteran's service personnel records show that he served in 
Vietnam from December 1970 to January 1972, where he was in the 
169th Engineering Battalion.

The post-service treatment records indicate that in September 
2002 the Veteran had a VA consultation to be evaluated for PTSD.  
In the course of that consultation, the Veteran reported drinking 
heavily in Vietnam as well as after his service.  In 1974 he got 
married, and he was imprisoned for approximately 5 years 
beginning in 1974 for robbery.  He had worked as a coal truck 
driver since getting out of prison, and he began drinking again 
around 2000.

The Veteran said that he only slept around three to four hours a 
night and had nightmares about heads on poles that he saw in 
Vietnam.  Once or twice a month he awoke screaming as a result of 
such dreams.  He reported having drunk 6 to 12 beers a day over 
the past two years, in large part to help him sleep.  During his 
tour in Vietnam the Veteran drove trucks and helped build 
bridges.  The Veteran reported that the trucks were fired at but 
he was not hit, and he saw the aftermath of battles in some 
villages he drive through, which included heads on poles.  The 
Veteran said that he witnessed a fellow soldier whom he called 
"[redacted]" commit suicide by shooting himself in the head with 
an M-16.  He reexperienced that event once or twice a month, and 
if it happened while he was at work he would have to park his 
truck and take a 15 to 20 minute walk to calm down.  Furthermore, 
the Veteran was always on guard, startled easily, and his score 
on the Beck depression inventory was within a moderate to severe 
range.  His score on the Mississippi Scale for PTSD was 
suggestive of PTSD.

Following the September 2002, psychological consultation, the 
Veteran's diagnoses on Axis I were PTSD, chronic, with moderate 
symptoms; Alcohol Abuse, chronic; and Depression.  The treating 
psychologist opined that the Veteran likely had PTSD based on the 
reports of stressors and testing.  The psychologist stated that 
alcohol abuse was also an issue; the Veteran agreed to be 
evaluated and possibly treated for alcohol abuse.  The Veteran 
subsequently reported at a substance abuse appointment that he 
drank two to four beers a day after work and that it did not 
affect his life in a negative way.

A November 2003 treatment record, notes that the Veteran reported 
having nightmares about Vietnam two to three times per month.  He 
isolated himself, felt that others did not care about him, was 
fearful all of the time, did not trust others, and was always on 
guard.  The Veteran had vivid flashbacks that lasted for an hour, 
and he slept with firearms by his side in case he needed them.  
He reported that in-service stressors were seeing heads on poles 
and seeing another soldier commit suicide. 

On examination the Veteran was well groomed dressed 
appropriately, and oriented in all spheres.  He was cooperative 
and his affect was congruent with his mood.  The diagnoses were 
alcohol abuse, and possible PTSD; the examiner noted that a 
thorough evaluation and verification of stressors were required.

In January 2004 a VA social worker/addiction specialist noted 
that the Veteran's main problem seemed to be recurring nightmares 
and flashbacks related to Vietnam.  The Veteran had VA 
psychiatric care in April 2004 for help with insomnia and 
controlling his irritability and anger.  It was reported that he 
had tried taking Zoloft, which made him restless, and had been 
switched to citalopram, which led to a slight improvement.  It 
was noted that by his history the Veteran met the criteria for 
having chronic PTSD.  Upon examination, the VA staff psychiatrist 
was noted that he was alert and was oriented to person, place, 
time, and situation.  His behavior was appropriate, he was 
cooperative, his mood was dysthymic, and his affect was 
congruent.  Thought processes and content were intact except for 
occasional intrusive thoughts.  The Veteran's memory was intact 
for past and present events, but he struggled with concentration.  
His diagnoses were chronic PTSD with residual symptoms, alcohol 
dependence in partial recovery, and rule out dysthymia.  

The Veteran reported in the course of September 2004 VA treatment 
that he had difficulty sleeping and that he often had bad dreams 
about people chasing and wanting to kill him.  He had nightmares 
at least once a week, angry outbursts at least daily, and 
occasional suicidal and homicidal thoughts.  The Veteran 
indicated that he had slowed his drinking over the past two to 
three years and that he drank two beers per day.  PTSD and 
depression were diagnosed.  Treatment notes from 2004 through 
2007 indicate that the Veteran continued to have a varied 
diagnoses of PTSD, depression, major depressive disorder, 
anxiety, and alcohol abuse.  

In October 2006, the Veteran submitted several statements from 
friends and family members indicating that he was more tense and 
withdrawn after he returned from Vietnam.

In January 2007, the RO received a response to a prior request 
for verification of stressors claimed by the Veteran from United 
States Armed Services Center for Unit Records Research (USASCURR) 
[currently known as the United States Army and Joint Services 
Records Research Center (JSRRC).  This statement was construed by 
the RO as a verified stressor of the Veteran's unit receiving 
small arms fire.  Based upon this verification, in October 2007, 
the RO requested and scheduled the Veteran for an initial C & P 
examination for the evaluation of his PTSD claim.  The alleged 
suicide of [redacted] could not be verified by USASCURR.  

In November 2007, the Veteran underwent the requested VA 
examination for PTSD by a licensed clinical psychologist.  The 
report of the examination  noted that an incident that the 
Veteran had reported involving small arms fire had been confirmed 
by the RO.  The Veteran reported getting along fine with his 
family some of the time.  It was noted that he had no close 
friends and preferred to stay at home with his wife.  The Veteran 
liked to paint on wood and then sell or give away his work, and 
that he worked full time driving a coal truck.  It was noted that 
the Veteran had been in bar fights and had been arrested several 
times for public intoxication or driving while intoxicated.  He 
indicated that he was trying to get away from drinking and had 
had a six pack in the prior month.

On examination, the Veteran was casually dressed and had 
disheveled clothes.  He was cooperative and attentive, his affect 
was blunted, and his mood was dysphoric.  The examiner felt that 
the Veteran was detached with underlying irritability and poor 
insight.  He was oriented to person, time and place, his thought 
process and content were unremarkable, and he had no delusions.  
The Veteran understood the outcome of behavior and partially 
understood that he had a problem.  He reported having insomnia 
five to six nights a week and at least one nightmare a week.  It 
was noted that back pain also interfered with his sleep.  The 
examiner noted further that the Veteran did not have 
obsessive/ritualistic behavior, panic attacks, or homicidal 
thoughts, but he did have occasional passing suicidal thoughts 
without plan or intent.  As for activities of daily living, the 
Veteran had moderate limitations in shopping because he did not 
want to be around people.  The Veteran's recent and remote memory 
was normal and his immediate memory was mildly impaired.

The Veteran reported auditory hallucinations of a woman calling 
his name from a distance and visual hallucinations of seeing his 
father's face over a ridge while driving.  The examiner opined 
that these were not related to PTSD and may be due to depression 
or alcohol use.  Reported PTSD stressors were witnessing Big 
[redacted]'s suicide and seeing the heads of enemy soldiers placed on 
poles.  His symptoms related to PTSD were persistent 
reexperiencing traumatic events by recurrent distressing dreams, 
persistent avoiding of stimuli through avoiding thoughts, 
feelings, or conversations associated with trauma, markedly 
diminished interest or participation in significant activities, 
feelings of detachment or estrangement from others, and 
persistent symptoms of increased arousal manifested by difficulty 
falling or staying asleep and hypervigilance.  The symptoms were 
chronic.

The examiner opined that the Veteran's social avoidance, 
diminished interest in significant activities, social 
estrangement and suspiciousness seemed to be related to 
depression and/or alcohol abuse more strongly than the effects of 
PTSD.  The examiner concluded, "[T]hus, he does not meet the 
diagnostic criteria for PTSD."  It was noted that in the 
Veteran's medical records this was referred to as "PTSD with 
Residual Symptoms."  In response to the question, "Does the 
Veteran meet the DSM-IV criteria for a diagnosis of PTSD," 
however, the examiner answered "Yes."  Immediately after that 
response, the examiner concluded that the Axis I diagnosis was 
alcohol abuse, chronic, in possible partial remission.  The VA 
examiner explained in terms of additional diagnostic 
considerations, that "sub-threshold PTSD, aka PTSD with residual 
symptoms" refers to PTSD traits that "do not meet the DSM-IV 
criteria for PTSD."  The VA examiner elaborated further that the 
Veteran's depression was related to chronic alcohol dependence 
and abuse.

At the July 2009 hearing the Veteran testified that his stressor 
from his service in Vietnam included witnessing [redacted] 
suicide and being on a compound approximately half the size of a 
football field that was attacked by small arms fire.  The 
Veteran's submitted documentation for which he waived RO review 
that showed that a U.S. soldier with a last name similar to [redacted] 
[redacted] name was killed in Vietnam in April 1971 and that the 
cause of death was non-hostile, ground casualty, accidental 
homicide.

IV.  Analysis

As noted above, in order for service connection to be awarded for 
PTSD, three elements must be present:  (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) [i.e., 
conforming to DSM-IV]; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service stressor; 
and (3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Based upon a complete review of the Veteran's claims file, the 
Board finds that the record fails to show that the Veteran has a 
diagnosis of PTSD made in accordance with the DSM-IV, and 
concludes that the preponderance of the evidence is against the 
Veteran's claim for entitlement to service connection for PTSD.  

In making this determination, the Board acknowledges that PTSD 
was diagnosed on several occasions between 2002 through 2007, 
including by a VA staff psychiatrist.  It is also noted, however, 
that PTSD has not been consistently diagnosed, nor has it been 
diagnosed with specific reference to DSM-IV.  For example, 
December 2003 treatment notes indicated that the Veteran had a 
diagnosis of possible PTSD, and that a thorough evaluation and 
verification of stressors was needed.  At VA treatment in August 
2002 and March 2005 the Veteran's diagnoses included rule out 
PTSD.  When PTSD was diagnosed in treatment, the notes generally 
did not provide a thorough analysis of why the Veteran met the 
criteria for the diagnosis.  In the instances when the treatment 
notes contained a more thorough analysis supporting a diagnosis 
of PTSD, such as at the September 2002 consultation, the record 
does not document that PTSD was diagnosed in accordance with, or 
in conformity to the DSM-IV.  

VA is precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the medical 
evidence of record.  Smith v. Brown, 8 Vet. App. 546 (1996); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Faced with the 
foregoing diagnostic inconsistencies, including the lack of a 
diagnosis in conformity to DSM-IV, the RO was mandated by 
regulation (38 C.F.R. § 3.326) and the holding in Colvin, to 
request an examination not only for the substantiation of the 
diagnosis of PTSD, but to ascertain whether it was in conformity 
with DSM-IV.   This was the purpose of the November 2007 VA 
examination - to resolve discrepancies in the treatment notes 
regarding the Veteran's diagnosis of PTSD and to ensure that the 
diagnosis was sufficient for rating purposes.  See 38 C.F.R. 
§§ 3.326, 3.304(f), 4.125 (2010).  

With respect to the critical question of whether the Veteran 
currently has the disorder at issue, the Board gives the greatest 
probative value to the November 2007 VA examiner's opinion that 
the Veteran does not have a diagnosis of PTSD.  It was based upon 
a review of the Veteran's claims file which included his service 
treatment records, post-service medical records (including the 
medical records that showed a diagnosis of PTSD), a thorough 
interview and examination of the Veteran, and included detailed 
reasons and bases for the conclusion reached.  The November 2007 
VA examiner conducted a more thorough analysis than the Veteran's 
treating providers who had earlier diagnosed PTSD and he 
specifically discussed the DSM-IV criteria for a diagnosis of 
PTSD.  Just as importantly, the November 2007 VA examination was 
conducted for the express purposes of clarifying whether the 
Veteran's current diagnoses included PTSD that conformed to the 
DSM-IV, and concluded that it did not.  See 38 C.F.R. 
§§ 3.304(f), 4.125; Nieves-Rodriguez, 22 Vet. App. at 304; Cohen, 
10 Vet. App. at 128.  

There is no competent evidence that shows a diagnosis of PTSD in 
conformity with the DSM-IV.  Significantly, the November 2007 VA 
examiner took into consideration all of the recent VA treatment 
records that contained the diagnosis of PTSD.  In doing so, the 
clinical psychologist who conducted the examination explained in 
detail why he believed  that the prior diagnoses of PTSD were 
mistakenly made, and why he was unable to make the same 
diagnosis, in conformity with DSM-IV, or otherwise.  The first 
element for service connection for PTSD is that the Veteran have 
a diagnosis according to the DSM-IV.  Since that has not been met 
in the current claim, the Veteran cannot be awarded service 
connection for PTSD, and therefore further analysis of the other 
elements of 38 C.F.R. § 3.304(f) is not necessary.  See also 
38 C.F.R. § 4.125.

The Board acknowledges that in his examination report, the 
clinical psychologist who conducted the November 2007 examination 
answered the question of whether Veteran meets the DSM-IV 
stressor criteria with "yes."  In contrast, however, the VA 
examiner wrote that the Veteran had PTSD traits that did not meet 
the DSM-IV diagnostic criteria for PTSD.  The examiner explained 
in detail that the Veteran's impaired sleep, social estrangement, 
hypervigilance, and lack of interest in significant activities 
were better explained by longstanding dysphoria and alcohol abuse 
than by PTSD.  The examiner elaborated that depression or 
dysphoria would seem to be related to the long history of alcohol 
abuse rather than to PTSD given the Veteran's blunted effect and 
absence of anxious traits that generally accompany PTSD.  The 
examiner expressly stated that the Veteran's interpersonal 
difficulties, including defensive combativeness, irritability, 
social avoidance, and suspiciousness were not related to "PTSD 
issues."  Significantly, the VA examiner's lengthy narrative 
explanations were the diametric opposite of his one word 
affirmative answer to the question as to whether the Veteran 
meets the DSM-IV criteria for a diagnosis of PTSD.  The Board is 
thus left with no recourse but to conclude that the "yes" 
response was a clear and unmistakable transcription error; the 
November 2007 VA examiner's analysis, as discussed above, clearly 
and unmistakably shows that he did not find that the Veteran met 
the criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) ("[M]ost of the probative value of a medical opinion 
comes from its reasoning," and the Board "must be able to 
conclude that a medical expert has applied valid medical analysis 
to the significant facts of the particular case in order to reach 
the conclusion submitted in the medical opinion.").  
We recognize the sincerity of the arguments advanced by the 
Veteran that he has a diagnosis of PTSD that is service 
connected, and we recognize the statements submitted by his 
family and friends.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a disability 
and the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, PTSD requires specialized training for 
a determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim that PTSD was incurred in or 
aggravated by service.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply since there is no approximate balance of the evidence for 
and against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for PTSD is not warranted.  

(Continued on next page.)







ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


